Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 7, 2022. Claims 1-10, 12, and 15-16 are currently pending.

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 16 recites “the medial spring of the shoe-opening spring…receives the medial side of the foot without exerting pressure on the medial side of the foot; and…the lateral spring of the shoe-opening spring…receives the lateral side of the foot without exerting pressure on the lateral side of the foot”. After a full review of Applicant’s disclosure it appears there is no support for the claim limitation that the medial and lateral springs do not exert pressure on the sides of the foot. The specification fails to provide proper antecedent basis for the claimed subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites “the medial spring of the shoe-opening spring…receives the medial side of the foot without exerting pressure on the medial side of the foot; and…the lateral spring of the shoe-opening spring…receives the lateral side of the foot without exerting pressure on the lateral side of the foot”. After a full review of Applicant’s disclosure it appears there is no support for the claim limitation that the medial and lateral springs do not exert pressure on the sides of the foot. The claim limitation fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-10, 12, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the insole" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The claim limitation is further indefinite as it is unclear if Applicant is intending to claim a different structure or is referring to the previously claimed “footbed”. After a full review of Applicant’s disclosure, it appears as if Applicant is intending to refer to the same structure when reciting both the footbed and the insole. Additionally, it is noted that Applicant’s written disclosure only mentions an “insole” and never mentions a “footbed”, this issue should also be corrected; see para.16 of the instant Specification. Claim 1 is rejected as best understood by examiner.

Claim 16 recites the limitation "the concave curvature" and “the inside surface” in lines 3 and 6.  There is insufficient antecedent basis for these limitations in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

4.	Claim 16 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 16 positively claims portions of the human anatomy, i.e. “receives the medial/lateral side of the foot”, which is not patent eligible subject matter. It is recommended that Applicant adopt language such as "configured to" be associated with the recited portions of human anatomy in order to avoid positively claiming human anatomy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-10, 12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owings (US 2018/0110289).
Regarding Claim 1, Owings discloses a self-opening shoe, comprising: a shoe, including: a foot bed (104); an upper (102) over the foot bed (para.32; Fig.3A & 3B), the upper including: a medial side (medial side of 102) including an upper medial portion and an upper medial edge (as seen in Fig.3A & 3B); a lateral side (lateral side of 102) including an upper lateral portion and an upper lateral edge (as seen in Fig.3A & 3B); and a collar (edge of 102 at 106) defining an opening (106) of the shoe; a tongue positioned beneath the upper medial edge and the upper lateral edge of the upper (para.4); and a closure (i.e. lacing/310) associated with the medial edge and the lateral edge and positioned over a portion of the tongue (para.4 & 51-52); and a shoe-opening spring (200), including: a base (210a,220a) extending across the insole/footbed at a location beneath the tongue (para.4; Fig.3A & 3B), the base including a medial end (end of 210a which meets 210b) and a lateral end (end of 220a which meets 220b)(as seen in Fig.3B); a medial spring (210b) extending upwardly from the medial end of the base, the medial spring forcing the upper medial portion the medial side of the upper medially outward (as seen in Fig.3A; para.54-55); and a lateral spring (220b) extending upwardly from the lateral end of the base, the lateral spring forcing the upper lateral portion of the lateral side of the upper laterally outward (as seen in Fig.3A; para.54-55).  

Regarding Claim 2, Owings discloses a self-opening shoe of claim 1, wherein the medial spring (210b) and the lateral spring (220b) of the shoe-opening spring (200) together maximize a size of the opening defined by the collar of the upper of the shoe to facilitate introduction of a foot into the opening and into the shoe and removal of the foot from the shoe and out of the opening (as seen in Fig.3A; para.50 & 54-55).  

Regarding Claim 3, Owings discloses a self-opening shoe of claim 1, wherein the closure (i.e. lacing/310) pulls the upper medial edge and the upper lateral edge toward each other (para.4 & 51-52), forces the medial spring and the lateral spring toward one another, and reduces a size of the opening defined by the collar (as seen in Fig.3A & 3B).  

Regarding Claim 4, Owings discloses a self-opening shoe of claim 1, wherein the medial spring and the lateral spring, upon releasing the closure (i.e. lacing/310), together loosen the closure (as seen in Fig.3A).  

Regarding Claim 5, Owings discloses a self-opening shoe of claim 1, wherein the base (210a,220a) of the shoe-opening spring includes a convex curvature (as seen in Fig.3A) between the medial spring (210b) and the lateral spring (220b).  

Regarding Claim 6, Owings discloses a self-opening shoe of claim 5, wherein a foot (1000), upon being introduced into the shoe, flattens the convex curvature of the base and forces the medial spring and the lateral spring toward one another (as seen in Fig.3A & 3B; para.50).  

Regarding Claim 7, Owings discloses a self-opening shoe of claim 1, wherein the closure comprises a lacing system (para.4).  

Regarding Claim 8, Owings discloses a self-opening shoe of claim 1, wherein the base (210a,220a) of the spring is positioned beneath an insole of the shoe (para.5; i.e. “the insole…is a thin member located within the upper and adjacent the plantar ‘lower’ surface of the foot”, and in Fig.3A one can see the base is embedded in the outsole 104, therefore, the spring would be positioned beneath the insole).  
Regarding Claim 9, Owings discloses a self-opening shoe of claim 1, wherein: the medial spring (210b) is incorporated into the medial side (medial side of 102) of the upper; and the lateral spring (220b) is incorporated into the lateral side (lateral side of 102) of the upper (as seen in Fig.3A & 3B; para.32).  

Regarding Claim 10, Owings discloses a self-opening shoe of claim 1, wherein the shoe-opening spring (200) is removable from the shoe (para.32; i.e. the spring 200 is capable of being removed from the shoe by a user, by hand or tool).  

Regarding Claim 12, Owings discloses a self-opening shoe of claim 1, wherein: the medial spring (210b) exerts a medially outward force sufficient to force a medial side of an upper of a shoe outward a desired medial distance; 3SLC_5775274.2the lateral spring (220b) exerts a laterally outward force sufficient to force a lateral side of the upper of the shoe outward a desired lateral distance (para.36 & 54-55); and the desired medial distance and the desired lateral distance enlarge an opening (106) of the shoe (as seen in Fig.3A & 3B).  

Regarding Claim 15, Owings discloses a self-opening shoe of claim 1, wherein: an inside surface of the medial spring (210b) of the shoe-opening spring has a concave curvature; and an inside surface of the lateral spring (220b) of the shoe-opening spring has a concave curvature (as seen in Fig.2A, 2B, 3A, & 3B).  

Regarding Claim 16, Owings discloses a self-opening shoe of claim 1, wherein: the concave curvature of the inside surface of the medial spring (210b) of the shoe-opening spring (as seen in Fig.2A & 3A), when positioned adjacent to a medial side of a foot (1000), receives the medial side of the foot without exerting pressure on the medial side of the foot (as seen in Fig.3B); and the concave curvature of the inside surface of the lateral spring (220b) of the shoe-opening spring (as seen in Fig.2A & 3A), when positioned adjacent to a lateral side of the foot, receives the lateral side of the foot without exerting pressure on the lateral side of the foot (as seen in Fig.3B).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732